     Case 3:18-cr-00115-JAM Document 62 Filed 12/31/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                 :       CRIMINAL NO. 3:18 CR 00115 (JAM)

v.                                       :

MICHAEL WORTHINGTON                      :       DECEMBER 31, 2018



                    MOTION TO MODIFY CONDITIONS OF RELEASE

       The defendant, Michael Worthington, respectfully requests the Court modify the

conditions of his release to remove his brother, Andrew Cosenza, as third-party custodian and

permit Mr. Worthington to reside alone in West Haven at a single-family residence. The

proposed modification would allow Mr. Worthington to spend more time with his thirteen

(13) year old daughter who resides in Meriden. At the proposed residence, his daughter would

be able to visit overnight. His current residence does not provide Mr. Worthington the

opportunity to have his daughter spend the night.

       The Government defers to the Court and U.S. Probation does not object to this request.

                                                     Respectfully submitted,

                                                     THE DEFENDANT,
                                                     MICHAEL WORTHINGTON


                                                     BY /s/ Michael Dolan
                                                       Michael Dolan
                                                       1337 Dixwell Avenue
                                                       Hamden, Connecticut 06514
                                                       (203) 230-1678
                                                       Email: mdolan@dolan.legal
                                                       Federal Bar No.: ct18220
                                                       His Attorney
  Case 3:18-cr-00115-JAM Document 62 Filed 12/31/18 Page 2 of 2




                                    CERTIFICATION


        I hereby certify that on this 31st day of December 2018 a copy of the foregoing was
filed electronically via the Court’s CM/ECF system, and by that system, counsel for the
Government has been provided with a copy of the foregoing.


                                                           s/ Michael Dolan
                                                           _________________________
                                                           Michael Dolan
